            Case 1:19-cr-00354-LTS Document 35
                                            36 Filed 04/29/20 Page 1 of 1
                                            U.S. Department of Justice
  [Type text]
                                                          United States Attorney
                                                          Southern District of New York
                                                          The Silvio J. Mollo Building
                                                          One Saint Andrew’s Plaza
                                                          New York, New York 10007



                                                          April 29, 2020

  BY ECF
  The Honorable Laura Taylor Swain
  United States District Judge
  United States Courthouse
  500 Pearl St.                                                             MEMO ENDORSED
  New York, NY 10007

        Re:      United States v. Elias Polanco, 19 Cr. 354 (LTS)

  Dear Judge Swain:

          The Government respectfully advises the Court that, having conferred with defense
  counsel, the parties jointly propose adjourning the conference presently scheduled for May 1, 2020
  until mid-summer. The Court had previously indicated its intention to adjourn the trial in this case,
  previously scheduled for May 4, 2020 (Dkt. 34), and the parties believe it may be more fruitful to
  discuss a new trial date this summer, when we may have more clarity into how and when the health
  crisis may stabilize. The parties are available the week of July 13 and the week of July 20 for a
  conference.

         The Government respectfully requests that time under the Speedy Trial Act be excluded
  through the new conference date, and defense counsel does not object.

THE APPLICATION IS GRANTED. THE
CONFERENCE IS ADJOURNED TO JULY 14, 2020,
AT 10:00 A.M. THE COURT FINDS PURSUANT TO
18 U.S.C. § 3161(h)(7)(A) THAT THE ENDS OF
                                                   Respectfully submitted,
JUSTICE SERVED BYAN EXCLUSION OF THE
TIME FROM TODAY’S DATE THROUGH JULY 14,            GEOFFREY S. BERMAN
2020, OUTWEIGH THE BEST INTERESTS OF THE           United States Attorney
PUBLIC AND THE DEFENDANT IN A SPEEDY
TRIAL FOR THE REASONS STATED
ABOVE. DE# 35 RESOLVED.                      by:       /s/ Allison Nichols           __
                                                   Allison Nichols / Mathew Andrews
SO ORDERED.                                        Assistant United States Attorneys
DATED: 4/29/2020
/s/ Laura Taylor Swain, USDJ                       (212) 637-2366


  Cc:         Camille Abate, Esq.,
              Counsel to Elias Polanco
